OPINION OF THE COURT

Per Curiam,

The respondent was admitted to practice by this court on June 20, 1962, under the name of Sheldon J. Saposnek.
*194On October 3D, 1979 the respondent was tried and found guilty in the Supreme Court, New York County, of conspiracy in the third degree and bribery in the second degree (two counts). On January 15, 1980 he was sentenced to 90 days’ imprisonment on the conspiracy count and a minimum of one year and maximum of three years’ imprisonment on the bribery counts, all sentences to run concurrently.
Bribery in the second degree is a class D felony (see Penal Law, § 200.00). Pursuant to subdivision 4 of section 90 of the Judiciary Law the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Titone and Lazer, JJ., concur.